Landis, Judge:
Upon reading and filing of defendant’s motion for an order to show cause, and upon plaintiffs opposition thereto, it is hereby
Ordered, that defendant’s motion for an order to show cause is denied; and it is further
Ordered, that the Department of Commerce report to this Court in accordance with Slip Op. 83-21 (March 25, 1983) within thirty (30) days of entry of this order; and it is further
Ordered, that this order shall supersede the time requirements for the Department of Commerce to report on compliance with Slip Op. 83-21 (March 25, 1983).